DETAILED ACTION

Summary
This Office Action is in response to the Pre-Brief Appeal Conference Decision sent April 15, 2022.
The rejections of claims 2 and 9 under 35 U.S.C. 112(d) previously presented in the Office Action sent September 2, 2021 have been withdrawn.
The rejections of claims 1, 2, 4-8, and 11-14 under 35 U.S.C. 103 previously presented in the Office Action sent September 2, 2021 have been modified and presented below.
Claims 1, 2, 4-8, and 11-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein the silane bonded to the coating is covalently coupled to the electrolyte”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the silane covalently coupled to the electrolyte. 
The specification exemplifies suitable silanes (see [0042]) and exemplifies various types of electrolytes of the instant invention (see [0044-0047]) but does not describe or discuss wherein the silane bonded to the coating is covalently coupled to the electrolyte. 
The specification does not explicitly disclose or mention any covalent coupling between the silane and the electrolyte. The only covalent bond described in the specification refers to the bond between the silane moiety and the coating (see [0043] and claim 2), not between the silane and the electrolyte. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. (U.S. Pub. No. 2016/0301063 A1) in view of Pan et al. (U.S. Pub. No. 2016/0190580 A1) and Sakai (U.S. Pub. No. 2020/0266436 A1).
With regard to claims 1, 2, 4-7, 11, and 13, Yukinobu et al. discloses a lithium-ion battery comprising 
a cathode (1/2, Fig. 2), 
an anode (6/5, Fig. 2), and 
an electrolyte (9, Fig. 2), wherein the cathode comprises a cathode active material comprising: 
a lithium intercalation material (10, Fig. 3A and see [0063] teaching lithium-nickel-cobalt-aluminum oxides);  
a coating comprising an oxide, phosphate, or borate on the lithium intercalation material (13b, Fig. 3C; see Example 1, see [0024] and [0071] teaching volatile acidic compounds containing boron, phosphorus, silicon cited to provide for the claimed partially or fully coated silica/SiO2 or Li3PO4 resultant coating material).

Yukinobu et al. does not disclose a silane bonded to the coating.
However, Pan et al. discloses a lithium-ion battery and teaches a silane bonded to an electrode active material (see, for example, the silane coupling agent on the surface of “lithium nickel cobalt aluminum oxide” material exemplified in [0017]; see [0015] teaching the claimed “a tri-alkoxysilane”). 
Pan et al. teaches the silane coupling agent provides good battery safety, high capacity, and excellent cycle life in ordinary or high temperatures (see Abstract and [0067]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cathode active material of Yukinobu et al. to include the silane coupling agent as suggested by Pan et al. because it would have provided for good battery safety, high capacity, and excellent cycle life in ordinary or high temperatures.
Yukinobu et al., as modified to include the silane coupling agent of Pan et al. above, teaches the silane coupling agent ionically or covalently bonded to the cited coating as Pan et al. teaches a tri-alkoxysilane (recall [0015]) and Yukinobu et al. teaches the coating comprises an oxide, phosphate, and borate on the lithium intercalation material (recall 13b, Fig. 3C; see [0024]; see [0071] teaching volatile acidic compounds containing boron, phosphorus, silicon).
Yukinobu et al. does not explicitly disclose wherein the silane bonded to the coating is covalently coupled to the electrolyte.
However, Sakai discloses a lithium-ion battery (see Abstract) and teaches a conventional electrolyte material may be a polyethylene oxide (see [0111]) with an electrolyte salt ([0114]), which is a polymeric electrolyte.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the electrolyte material of Sakai for the electrolyte material of Yukinobu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case an electrolyte material for a lithium ion battery, supports a prima facie obviousness determination (see MPEP 2144.07).
Note the instant specification teaches at [0042] suitable silanes include a tri-alkoxysilane.
Note the instant specification teaches at [0044-0047] various types of electrolyte solutions as electrolyte materials including polyethylene oxide with a lithium salt.
Yukinobu et al., as modified above to include the silane coupling agent of Pan et al. and the electrolyte material of Sakai, teaches the claimed “wherein the silane bonded to the coating is covalently coupled to the electrolyte” because modified Yukinobu et al. teaches wherein the silane is a tri-alkoxysilane (recall [0015] of Pan et al.) and teaches an electrolyte material of polyethylene oxide with an electrolyte salt (recall [0111] and [0114] of Sakai). 
With regard to claim 8, independent claim 1 is obvious over Yukinobu et al. in view of Pan et al. and Sakai et al. under 35 U.S.C. 103 as discussed above. Yukinobu et al. teaches wherein
the coating has a thickness of about 0.1 to about 15 nm (see for example [0139] teaching 15 nm).
With regard to claim 12, independent claim 1 is obvious over Yukinobu et al. in view of Pan et al. and Sakai et al. under 35 U.S.C. 103 as discussed above. Yukinobu et al. teaches wherein
the lithium-ion battery is a solid state battery (see [0041]).
With regard to claim 14, independent claim 1 is obvious over Yukinobu et al. in view of Pan et al. and Sakai et al. under 35 U.S.C. 103 as discussed above. Yukinobu et al. teaches wherein 
the lithium-ion battery operates at a voltage greater than 3.5 V (see [0066] teaching at a range of 5 V).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        July 20, 2022